Citation Nr: 1432198	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1989 to February 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for hypertension.  The Veteran filed a notice of disagreement in May 2008, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  The RO issued a supplemental SOC in June 2010.

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

For reasons expressed below, the matter on appeal (expanded, as reflected on the title page, consistent with the Veteran's assertions, what the record reflects, and what the RO has actually adjudicated) is being remanded to the agency of original jurisdiction.    VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

Although hypertension was not diagnosed or otherwise clearly shown in service, notably, the Veteran's service treatment records reflect that he had elevated blood pressure readings during service.  In July 1990, the Veteran's blood pressure was 140/78.  In August 1990, his blood pressure was 149/69.  In September 1991, his blood pressure readings were 150/88, 150/78, and 156/80.  

In the rating decision on appeal, the AOJ denied service connection for PTSD as directly related to service.  The SOC reflects that the AOJ considered the claim on direct, presumptive, and secondary bases.  Although the Veteran initially expressed his belief that his hypertension is related to his intrusive thoughts (and, hence, his PTSD), during the Board hearing, he clarified that he wanted his claim to be considered under all applicable theories of entitlement.  the 

The Veteran was afforded a VA examination in October 2009.  The examiner determined that the Veteran's hypertension was less likely as not caused by or a result of his PTSD because PTSD does not directly cause persistent elevations in blood pressure.  However, the examiner did not explicitly address whether the Veteran's PTSD aggravates his hypertension, nor did he address whether the Veteran's hypertension was directly caused by active military service, or had its onset during military service or within a year of separation from service-all of which are other, potentially applicable theories of entitlement in this case.  

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds that the October 2009 opinion is incomplete, and that a  A new examination and medical opinion that fully addresses direct, presumptive, and secondary theories of entitlement-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to obtaining further medical opinion in this case, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, during the April 2014 Board hearing, the Veteran stated that he was treated at the Kerrville VA Hospital shortly after separating from service in February 1992.  The claims file does not include any treatment records from such facility.  Further, the claims file currently includes outpatient treatment records from the Frank Tejeda Outpatient Clinic (OPC) dated to April 2010; however, more recent records from that facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Frank Tejeda OPC (dated since April 2010), and at the Kerrville VA Hospital (dated since February 1992).  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration all evidence added to the record since the  last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran at the Frank Tejeda OPC (dated since April 2010), and from the Kerrville VA Hospital (dated since February 1992).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to under VA cardiovascular examination, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Following a physical examination of the Veteran, and review of the claims file, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset during service, (b) was manifested to a compensable degree r within the first post-service year, or (c) is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider and discuss the above-cited elevated blood pressure readings recorded during service. 

If hypertension is not deemed directly or presumptively related to service, the physician should also address whether it is at least as likely as not that the Veteran's hypertension (a) was caused, or (b) is aggravated (i.e., worsened beyond natural progression) by his service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



